              Case 3:19-cr-00190-CRB Document 24 Filed 12/02/20 Page 1 of 4



 1   STEVENG.KALAR
     FederalPublicDefender
 2   NorthernDistrictofCalifornia
     CANDISMITCHELL
 3   AssistantFederalPublicDefender
     19thFloorFederalBuildingǦBox36106
 4   450GoldenGateAvenue
 5   SanFrancisco,CA94102
     Telephone: (415)436Ǧ7700
 6   Facsimile: (415)436Ǧ7706
     Email:      Candis_Mitchell@fd.org
 7

 8   CounselforDefendantSerranoǦPenado
 9

10                                  INTHEUNITEDSTATESDISTRICTCOURT
11                              FORTHENORTHERNDISTRICTOFCALIFORNIA
12                                         SANFRANCISCODIVISION
13

14    UnitedStatesofAmerica,                                CaseNo.:CR19–190CRB(JSC)
15                  Plaintiff,                               StipulationAnd[Proposed]Order
                                                                ForRelease
16           v.
                                                                               
17    MarvinSerranoǦPenado,                                                  
18                  Defendant.                                              
                                                        




19
           DefendantMarvinAntonioSerranoǦPenadoispresentlyincustodyatSantaRitaJailon
20
     allegationsthatheviolatedhissupervisedreleaseconditions.OnDecember2,2020,theparties
21
     appearedintheabovecaptionedcasebeforetheCourt.Attheconclusionofthehearing,the
22
     CourtorderedMr.SerranoǦPenadotobereleasedtotheJerichoProjectandwithspecific
23
     conditions.Afterconsultationbetweentheparties,theprobationoffice,andunderdirectionof
24
     thecourt,thepartiessubmittheattachedproposedordertoeffectuatetheconditionsand
25
     release.
26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR RELEASE AND CONDITIONS
     SERRANO-PENADO, CR 19–190 CRB (JSC)
                                                            1
                Case 3:19-cr-00190-CRB Document 24 Filed 12/02/20 Page 2 of 4



 1

 2                                                         ITISSOSTIPULATED.
 3
                                                           
 4    Dated:     December2,2020                          
                                                            
 5                                                          STEVENG.KALAR
                                                            FederalPublicDefender
 6                                                          NorthernDistrictofCalifornia
 7                                                          
                                                            /S
 8                                                          CANDISMITCHELL
                                                            AssistantFederalPublicDefender
 9                                                          
                                                            
10    Dated:     December2,2020                          
                                                            
11                                                          DAVIDL.ANDERSON
                                                            UnitedStatesAttorney
12                                                          NorthernDistrictofCalifornia
                                                            
13
                                                            /S
14                                                          CLAUDIAQUIROZ
                                                            AssistantUnitedStatesAttorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR RELEASE AND CONDITIONS
     SERRANO-PENADO, CR 19–190 CRB (JSC)
                                                         2
              Case 3:19-cr-00190-CRB Document 24 Filed 12/02/20 Page 3 of 4



 1                                                            
 2

 3                                    INTHEUNITEDSTATESDISTRICTCOURT
 4                                FORTHENORTHERNDISTRICTOFCALIFORNIA
 5                                           SANFRANCISCODIVISION
 6

 7    UnitedStatesofAmerica,                                  CaseNo.:CR19–190CRB(JSC)
 8                    Plaintiff,                               [Proposed]OrderForRelease
 9           v.                                                                
                                                          




10    MarvinSerranoǦPenado,
11                    Defendant.
12
           DefendantMarvinSerranoǦPenadoisorderedreleasedfromcustodyatSantaRitaJail.His
13
     releaseincludesthefollowingconditions:
14
           1. Mr.SerranoǦPenadoistobereleasedfromSantaRitaJailto a representative of Jericho
15
                  Project after return of a negative of a negative COVID test.
16
           2. AfterhisreleaseandadmissionintotheJerichoProject,Mr.SerranoǦPenadoistosign
17
                  areleasepermittingtheU.S.ProbationOfficetoreviewrecordsgeneratedfromhis
18
                  participationintheproject.
19
           3. AfterhisreleaseandadmissionintotheJerichoProject,Mr.SerranoǦPenadoshould
20
                  contacthisprobationofficer,JoeMilliken.
21
           Allotherpreviouslyimposedconditionsofsupervisedreleaseremainineffect.
22

23

24

25

26

27

28

     [PROPOSED] ORDER FOR RELEASE AND CONDITIONS
     SERRANO-PENADO, CR 19–190 CRB (JSC)
                                                              1
                  Case 3:19-cr-00190-CRB Document 24 Filed 12/02/20 Page 4 of 4



 1

 2

 3

 4                 ITISSOORDERED.                    

 5

 6      Dated:      ______________
                      Dec. 2, 2020                       
                                                          
                                                        JACQUELINESCOTTCORLEY
                                                         J CQ
                                                         JA     QUEU LINE SCOTT CORLEY
                                                                                     Y
 7                                                       UnitedStatesMagistrateJudge
 8 

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER FOR RELEASE AND CONDITIONS
       SERRANO-PENADO, CR 19–190 CRB (JSC)
                                                     2
